UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 14-1199


SHIRLEY M. GREEN; RALPH E. GREEN; ANTIONETTE GREEN,

                Plaintiffs - Appellants,

          v.

WELLS FARGO BANK, N.A., alleged successor by merger to Wells
Fargo Home Mortgage, Inc.,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, Chief District
Judge. (8:12-cv-01040-DKC)


Submitted:   August 28, 2014                 Decided:   September 2, 2014


Before WILKINSON, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jason Ostendorf, LAW OFFICE OF JASON OSTENDORF LLC, Owings
Mills, Maryland, for Appellants.    Michael S. Barranco, TREANOR
POPE & HUGHES, P.A., Towson, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Shirley,    Ralph,       and        Antionette    Green     appeal     the

district      court’s    orders    granting          Wells     Fargo    Bank,     N.A.’s

motions to dismiss their fraud, promissory estoppel, negligence,

negligent     misrepresentation,        and        Maryland    Consumer    Protection

Act, Md. Code Ann., Com. Law §§ 13-101, et. seq., claims against

it.   We have reviewed the record and find no reversible error.

Accordingly, we affirm the district court’s orders.                           See Green

v. Wells Fargo Bank, N.A., No. 8:12-cv-01040-DKC (D. Md. Feb.

27,   2013;    Jan.     31,   2014).         We    dispense    with    oral     argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                                AFFIRMED




                                             2